             IN THE UNITED STATES DISTRICT COURT FOR THE
                        SOUTHERN DISTRICT OF GEORGIA
                                WAYCROSS DIVISION


SUSI EMERITA PELKA, as the             *
Surviving Spouse and Personal   *
Representative of the Estate of *
JEFFERY DAVID PELKA, Deceased,  *

     Plaintiff,
                                        *


             V.                         *           CV 516-108
                                        ★


                                        *
CITY OF WAYCROSS, GEORGIA,
                                        *
et al.,
                                        *


     Defendants.                        *




                                    ORDER




     Before the Court is Defendant City of Waycross, Georgia's

Bill of Costs (Doc. 136) and Plaintiff's Motion for Continuance of

Taxing of Costs (Doc. 140).         On March 21, 2019, Defendant filed a

Bill of Costs seeking $5,164.71, pursuant to Federal Rule of Civil

Procedure 54(d).       (Doc. 136.)    The day before, however. Plaintiff

filed a Notice of Appeal to the Eleventh Circuit seeking review of

this Court's September 29, 2018 Order dismissing her claims against

Defendant.        (Doc. 134.)   Because of the pending appeal. Plaintiff

moves to continue the taxing of costs until after the Eleventh

Circuit rules.
A. Plaintiff's Motion to Continue


     The Court is vested with discretion to continue the taxing of

costs until a pending appeal is resolved.              See Estate of Pidcock

By and Through Pidcock v. Sunnyland Am., Inc., 726 F. Supp. 1322,

1341 (S.D. Ga. 1989) (granting a continuance while the case was on

appeal ''in the interests of judicial economy"); Terrell v. Paulding

Cty., 2012 WL 12898009, at *1 (N.D. Ga. Mar. 5, 2012) (denying a

continuance to avoid the "possibility of a piecemeal appeal").

Other courts have recognized that promptly ruling on a bill of

costs    avoids       piecemeal   appeals   and   thereby    promotes   judicial

economy.     See In re Text Messaging Antitrust Litig., 2014                  WL

4343286, at *1 (N.D. 111. Sept. 2, 2014) (prompt action on a bill

of costs allows the issue to "be consolidated with the appeal on

the merits and heard at the same time"); Allen v. City of Chi.,

2016 WL 1070828, at *2 (N.D. 111. Mar. 16, 2016).                   Finally, a

notice of appeal does not deprive the Court of jurisdiction to tax

costs.     See Rothenberg v. Sec. Mgmt. Co., 677 F.2d 64, 64 (11th

Cir. 1982).

     The Court finds that delaying the taxing of costs until after

resolution       of    Plaintiff's   appeal    would   not   promote    judicial

economy.     Rather, it would open up the possibility of a piecemeal

appeal     and    further    prolong    this      litigation.     Accordingly,

Plaintiff's motion to continue taxing costs is denied.
B. Defendant's Bill of Costs


      Federal Rule       of Civil Procedure        54(d)   allows the   Court to

award costs to the prevailing party.               The costs that may be taxed

against a non-prevailing party are defined in 28 U.S.C. § 1920 as

follows:



      (1)    Fees of the clerk and marshal;
      (2) Fees   for   printed  or   electronically   recorded
      transcripts necessarily obtained for use in the case;
      (3) Fees and disbursements for printing and witnesses;
      (4) Fees for exemplification and the costs of making
      copies of any materials where the copies are necessarily
      obtained for use in the case;
      (5) Docket fees under section 1923 of this title; and
      (6) Compensation    of   court    appointed   experts,
      compensation  of interpreters,   and  salaries, fees,
      expenses, and costs of special interpretation services
      under section 1828 of this title.


      The power to tax costs pursuant to Rule 54(d) is not an

expansive one; rather, ''absent explicit statutory or contractual

authorization . . . federal courts are bound by the limitations

set out in . . . 28 U.S.C. § 1920."               Crawford Fitting Co. v. J.T.

Gibbons, Inc., 482 U.S. 437, 445 (1987).               Consequently, the Court

may not tax any cost unless it falls within one of the categories

enumerated by the statute.         Id.   While the Court retains discretion

to deny costs to a prevailing party, the presumption is in favor

of the award of costs.            Arcadian Fertilizer, L.P. v. MPW Indus.

Servs., Inc., 249 F.3d 1293, 1296 (11th Cir. 2001).


      The non-prevailing party bears the burden to demonstrate that

a   cost    is   not   taxable,    unless   the    information   regarding   the
proposed cost lies within the exclusive knowledge of the prevailing

party.     Joseph v. Nichell^s Caribbean Cuisine, Inc.^ 950 F. Supp.

2d 1254, 1257-58 (S.D. Fla. 2013).              While the burden is on the

non-prevailing party to show a cost is not taxable, the prevailing

party must still submit a request for costs that enables the court

to determine what costs        were incurred and            whether they may be

taxable.     Id.


      Here, Defendant requests $5,164.71 in costs; $4,998.21 for

deposition    transcript    fees   charged      by    the   court    reporter   and

$166.50 for printing and copying fees.               (Bill of Costs, Doc. 136;

Invoices,    Docs. 136-2, 137.)        Plaintiff filed          an Objection to

Defendant's Bill of Costs (Doc. 140), but her Objection does not

dispute the amount of costs sought or provide any reasons why

certain costs should not be awarded.                 Instead, Plaintiff simply

asks the Court to delay ruling on the Bill of Costs until after

the Eleventh Circuit resolves her appeal.


      Defendant's    transcript     fees   are       comprised      of   the   court

reporter's charges for nineteen depositions, all of which were of

other Defendants in the case.^          While each of these depositions

were noticed by Plaintiff, that does not prevent Defendant from




1 Those Defendants are: Peter Wrobel, M.D.;      James Sowell; Hubert Ryals; Gary
Simmons; Jeffery Nichols; Belenda McElroy;      Donny Spradley; Danny Christmas;
Sheriff Randy Royal; Johnny Lee Jones, Jr.;      Susan Martin; Kristy White; Lynn
Streat; Sharon Ray; Dwayne Howell; James Lee;   James Aldridge; Nathaniel Roberts;
and Michael Dean.
recovering the costs of acquiring a copy of the transcript, so

long as it was ''necessarily obtained for use in the case."                28

U.S.C. § 1920(3); see also Daugherty v. Westminster Sch., Inc.,

174 F.R.D. 118, 124-25 (N.D. Ga. 1997).

     The Court finds that each of these deposition transcripts

were necessarily obtained for use in the case, even though none of

the transcripts were used in a motion or at trial.           The relevant

standard is whether they were         necessary at the time      Defendant

obtained the transcripts.       U.S. E.E.O.C. v. W&O, Inc., 213 F.3d

600, 621 (11th Cir. 2000) (deposition costs are recoverable if

"related to an issue which was present in the case at the time the

deposition   was   taken" (internal quotation        omitted)); see       also

Joseph, 950 F. Supp. 2d at 1258 ("A deposition taken within the

proper    bounds   of   discovery    will   normally   be   deemed   to     be

'necessarily obtained for use in the case' and its costs will be

taxed unless the opposing party interposes a specific objection

that the deposition was improperly taken or unduly prolonged."

(quoting George R. Hall, Inc. v. Superior Trucking Co., 532 F.

Supp. 985, 994 (N.D. Ga. 1982))).

     At   the   time    Defendant   obtained   the   transcripts,    it    was

expecting to use them in a motion for summary judgment.              Such a

motion only became unnecessary months after Defendant obtained the

transcripts because the Court reversed its prior decision to deny

Defendant's motion to dismiss.       (See Order of Sept. 11, 2018, Doc.
130,   at     11.)    Further,    the   transcripts    were    not    from   the

depositions of obscure       or    largely irrelevant         witnesses; each

transcript was for a named Defendant in the case.              See W&O, Inc.,

213 F.3d at 621.        For these reasons. Defendant is entitled to

$4,998.21 in deposition transcript fees.2

       The Court also finds that the $166.50 in printing and copying

costs were related to materials necessary for the case.               Defendant

seeks $36.50 for printing one copy of the pleadings in this case

and $130.20 for printing seven copies of Defendant's discovery

responses.     Seven copies of the discovery responses were necessary

to   ensure    each   counsel's   office   had   a   printed    copy.    Also,

Defendant used a reasonable rate of $0.15 per page.

       Accordingly, the Court OVERRULES Plaintiff's Objection (Doc.

140) to     Defendant's   Bill of Costs      (Doc.    136).     The   Clerk is

DIRECTED to tax costs in the amount of $5,164.71 against Plaintiff.

Finally, Plaintiff s Motion for Continuance of the Taxing of Costs

(Doc. 141) is DENIED.

       ORDER ENTERED at Augusta, Georgia, this 6th day of May, 2019.




                                        . RANDAL HALL, CHIEF JUDGE
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA




2 The court reporter's fees for shipping and for deposition exhibits are also
recoverable. See Denton v. DaimlerChryler Corp., 645 F. Supp. 2d 1215, 1227
(N.D. Ga. 2009).
